Citation Nr: 0011759	
Decision Date: 05/04/00    Archive Date: 05/12/00

DOCKET NO.  95-23 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for malaria.

4.  Entitlement to service connection for chronic skin 
disability, to include as due to exposure to Agent Orange.

5.  Entitlement to service connection for a pinched neck 
nerve.

6.  Entitlement to service connection for alcohol and drug 
abuse.

7.  Entitlement to a rating in excess of 10 percent for 
residuals of a left shoulder shell fragment wound.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alberto H. Zapata, Counsel


INTRODUCTION

The veteran served on active duty from August 1962 to 
December 1962, December 1966 to October 1969, and from August 
to November 1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Board notes that in the January 1985 rating decision on 
appeal, the RO denied a compensable rating for a pilonidal 
cyst.  However, in a March 1986 rating decision the RO 
increased the disability rating for the veteran's pilonidal 
cyst to 10 percent, the maximum schedular rating allowed 
under Diagnostic Code 7804.  The veteran appears to be 
satisfied with this increase.  The Board will limit its 
consideration accordingly.  

The issues of entitlement to service connection for malaria, 
chronic skin disability, a pinched neck nerve, and alcohol 
and drug abuse, as well as entitlement to a rating in excess 
of 10 percent for residuals of a left shoulder shell fragment 
wound, will be addressed in the remand at the end of this 
action.  


FINDINGS OF FACT

1.  The claim for entitlement to service connection for post-
traumatic stress disorder is plausible. 

2.  The veteran has bilateral hearing loss due to inservice 
exposure to acoustic trauma.


CONCLUSIONS OF LAW

1.  The claim for service connection for post-traumatic 
stress disorder is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  Bilateral hearing loss was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Hearing loss

Service connection may be established for disability 
resulting from disease or injury incurred or aggravated 
during service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 or 4,000 Hertz is 40 decibels or greater; 
or when the auditory thresholds for at least three of the 
aforementioned frequencies are 26 decibels or greater; or 
when speech recognition scores, using the Maryland CNC Test, 
are less than 94 percent.  38 C.F.R. § 3.385 (1999).

The Board has found the veteran's claim for service 
connection for hearing loss disability to be well grounded.  
The Board is satisfied that all available evidence necessary 
for an equitable disposition of this claim has been obtained.

Review of newly added service medical records pertaining to 
the veteran's first period of active duty shows that no 
hearing loss was noted at the time of his service entrance in 
August 1962.  However, by the time of his separation 
examination in December 1962 the veteran was found to have 
right ear deafness in the upper frequencies.  Specifically, 
audiometric data show an auditory threshold of 80 decibels 
for the right ear and 40 decibels for the left ear both at 
4000 Hertz.  This is sufficient to constitute bilateral 
hearing loss disability for VA regulatory purposes.  Id.  The 
service medical records also show that the veteran was 
assigned to an artillery unit in 1962.  The veteran was found 
to have bilateral sensorineural hearing loss at his October 
1996 VA audiometric examination, with auditory thresholds 
again sufficient to constitute bilateral hearing loss 
disability for VA regulatory purposes.  

Therefore, the Board concludes that the veteran's current 
hearing loss disability originated in service.  

II.  Post-traumatic stress disorder

As a preliminary matter, the Board must determine whether the 
appellant has submitted evidence of a well-grounded claim.  
If he has not, his claim must fail, and VA is not obligated 
to assist him in the development of the claim.  38 U.S.C.A. 
§ 5107(a); Grottveit v. Brown, 5 Vet. App. 91 (1993); Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992). 

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereinafter Court) has stated repeatedly that 
38 U.S.C.A. § 5107(a) unequivocally places an initial burden 
on a claimant to produce evidence that a claim is well 
grounded.  See Grivois v. Brown, 6 Vet. App. 136 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, at 92 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, at 610-611 (1992).  A well-
grounded claim is a plausible claim, that is, a claim which 
is meritorious on its own or capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The Court 
has stated that the quality and quantity of evidence required 
to meet this statutory burden depends upon the issue 
presented by the claim.  Grottveit at 92-93.  Where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible or possible is required.  Id. 

The evidence of record includes medical evidence showing that 
the veteran has been found to have post-traumatic stress 
disorder due to service.  Therefore, this claim is well 
grounded.


ORDER

Entitlement to service connection for bilateral hearing loss 
disability is granted.

The Board having determined that the claim of entitlement to 
service connection for post-traumatic stress disorder is well 
grounded, the appeal is granted to this extent.


REMAND

In December 1999, the Board received a packet of service 
medical records from the RO.  These service medical records 
pertain primarily to the veteran's first period of active 
duty in 1962.  The RO has not had an opportunity to 
readjudicate the veteran's service connection claims based 
upon this new evidence.

With respect to the veteran's claim for an increased rating 
for residuals of a left shoulder shell fragment wound, the 
Board notes that the veteran was last examined by VA for this 
disability in March 1997.  The examination report reveals 
that the veteran had some loss of left shoulder motion due to 
pain; however, the degree of loss of motion was not 
specified.  Also, the examiner noted some "giveway secondary 
to pain" when assessing the veteran's left shoulder muscle 
strength.  X-rays showed some mild degenerative changes.  The 
Board is of the opinion that the examiner conducting the 
March 1997 muscle examination did not adequately assess the 
degree of functional impairment due to the veteran's left 
shoulder shell fragment wound residuals, to include 
functional impairment on repeated use or during flare-ups and 
functional impairment associated with incoordination.  
Consequently, the examination report is not adequate for 
rating purposes.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (1999); 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

The veteran submitted a letter in September 1984 in which he 
stated that he was a tank driver in Vietnam and that many 
people were killed when the tank ran over them; he also 
reported that many of his buddies were killed.  At his 
October 1996 VA psychiatric examination, the veteran stated 
that he was a helicopter gunman for a 6-month period while 
serving in Vietnam.  In that capacity, he claimed to have 
killed many people.  In a statement received in November 
1997, the veteran claimed that another stressor included 
walking up Highway 1 on the way to Pleiku in Vietnam and 
encountering children bearing grenades who he had to kill in 
self defense.  In addition, at his October 1985 personal 
hearing, the veteran testified about additional stressors, as 
well as the incident involving the children booby trapped 
with grenades.  Having decided that the veteran's claim for 
service connection for post-traumatic stress disorder is well 
grounded, the Board is of the opinion that further 
development, including an attempt to verify the veteran's 
claimed stressors and further psychiatric examination, is in 
order. 

In light of these circumstances, the case is REMANDED to the 
RO for the following actions:

1.  The RO should contact the veteran and 
request that he provide the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and non-VA, who may possess additional 
records pertinent to his claims.  When 
the requested information and any 
necessary authorization are received, the 
RO should attempt to obtain a copy of all 
indicated records which are not already 
associated with the claims file.  In any 
event, the RO should obtain and associate 
with the claims file all treatment 
records, i.e., outpatient records and/or 
hospital summaries, for the veteran from 
the VA Medical Center in Cleveland 
(Brecksville), Ohio, reflecting treatment 
of the veteran since November 1997. 

2.  The RO should request the veteran to 
submit medical evidence, such as a 
statement from a physician, supporting 
his claims for service connection for 
malaria, chronic skin disability, a 
pinched neck nerve, and alcohol and drug 
abuse.  

3.  The RO should attempt to obtain 
additional information from the veteran 
concerning the specific circumstances of 
his alleged service stressors, such as 
the dates, locations, units involved, 
names of casualties, and identifying 
information concerning any other 
individuals involved in the events, 
including their names, ranks, and units 
of assignment.  The RO should request the 
appropriate service facility to provide 
history reports for the veteran's unit(s) 
for those time periods in which a 
stressor is alleged to have occurred.  In 
addition, the RO should review the file 
and prepare a summary of the veteran's 
alleged service stressors.  This summary 
must be prepared whether or not the 
veteran provides an additional statement, 
as requested above.  This summary and 
copies of the veteran's DD 214s, other 
service personnel records and any unit 
history reports received pursuant to the 
above development should be sent to the 
United States Armed Services Center for 
Research of Unit Records (USASCRUR), 7798 
Cissna Road, Springfield, Virginia  
22150.  The USASCRUR should be provided 
with a copy of any information obtained 
above, and should be requested to provide 
any additional information that might 
corroborate the veteran's alleged 
stressors.

4.  After completing the above actions, 
the veteran should be afforded a VA 
examination by a psychiatrist to 
determine the nature and extent of any 
psychiatric disorders present.  Any 
indicated studies, tests and evaluations 
should be performed.  The RO must provide 
the examiner with the summary of any 
stressors described above.  A diagnosis 
of post-traumatic stress disorder under 
DSM IV criteria should then be made or 
ruled out.  If post-traumatic stress 
disorder is diagnosed, the examiner 
should identify the specific stressor(s) 
supporting the diagnosis.  If post-
traumatic stress disorder is not 
diagnosed, the examiner should explain 
why the diagnosis was not made.  The 
claims file must be made available to the 
examiner for proper review of the medical 
history.  The examination report is to 
reflect that such a review of the claims 
file was made.  The report must be typed.  

5.  The RO should also arrange for a VA 
examination of the veteran by a physician 
with appropriate expertise to determine 
the extent of impairment from the 
veteran's service-connected residuals of 
a left shoulder shell fragment wound.  
All indicated studies, including x-ray 
studies, must be performed.  The 
physician should identify all current 
manifestations of the residuals of left 
shoulder shell fragment wound.  Tests of 
joint movement against varying resistance 
should be performed.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  The physician should also be 
requested to identify any objective 
evidence of pain.  In reporting the 
results of range of motion testing, the 
examiner should identify all excursions 
of motion accompanied by pain.  To the 
extent possible, the examiner should 
assess the extent of any pain.  The 
physician should also express an opinion 
concerning whether the service-connected 
disability would be productive of 
additional functional impairment on 
repeated use or during flare-ups (if the 
veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not feasible, the 
physician should so state.  The physician 
should also provide an opinion concerning 
the impact of the disability on the 
veteran's ability to work.  The rationale 
for all opinions expressed should also be 
provided.  The claims file, including a 
copy of this remand, must be made 
available to and reviewed by the 
examiner.  The report must be typed.

6.  Thereafter, the RO must review the 
claims file and ensure that all 
development actions, including the 
medical examinations and opinions, have 
been conducted and completed in full.  If 
any development is incomplete, the RO 
should take appropriate corrective 
action. 

7.  Then, the RO should undertake any 
other indicated development and 
readjudicate the claims for entitlement 
to service connection for post-traumatic 
stress disorder, malaria, a chronic skin 
disability (to include as secondary to 
exposure to Agent Orange), a pinched neck 
nerve, and alcohol and drug abuse, with 
consideration of the newly discovered 
service medical records pertaining to the 
veteran's first period of active duty 
service.  The RO should also readjudicate 
the claim for entitlement to a rating in 
excess of 10 percent for residuals of a 
left shoulder shell fragment wound.  The 
RO should consider all pertinent 
diagnostic codes under the VA Schedule 
for Rating Disabilities in 38 C.F.R. Part 
4 and application of 38 C.F.R. § 4.40 
regarding functional loss due to pain, 
38 C.F.R. § 4.45 regarding weakness, 
fatigability, incoordination and pain on 
movement of a joint, and 38 C.F.R. § 4.59 
regarding painful motion due to 
arthritis.  See DeLuca v. Brown, 8 Vet. 
App. 202  (1995).  

8.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, or if a timely notice of 
disagreement is received with respect to 
any other matter, the RO should issue a 
supplemental statement of the case 
covering all issues in appellate status, 
and provide the veteran and his 
representative with an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals


 



